Marston, C. J.
The record in this ease is not as full, clear and distinct in some respects as we could wish it to be. We are unable to find anything in the act under which the complainant company was organized, or in the rules *431appearing in the record, which would take away from John Priest the right and power of disposing of this fund by last will and testament in the ordinary manner. While section 9 of the rules and regulations of the complainant provides that the fund on the death of a member shall be paid to the person or persons last named by the deceased, and entered by his order on the Will Book of the company, yet this does not, nor did the will as entered upon the complainant’s books, attempt to deprive Mr. Priest of the right to make some subsequent disposition of the fund differing from that therein made. Indeed in the will made upon the complainant’s books, full right was reserved to make a different disposition thereof. This was done by the second will, which does not, in our opinion, violate rule 9 of the complainant, and if it did we might not be prepared to hold the testator’s disposition invalid because thereof. Very clear and binding provisions must be shown to deprive a person of the right given him by the laws of the land to dispose of such a fund by his last will.
In our opinion the provisions of this second will, in so far as it names the persons and the amount to which each shall be entitled, must govern. This being a beneficiary fund, does not become a part of the property or estate of the deceased subject to his debts, but is exempt therefrom in accordance with the provisions of the act of incorporation. It does not therefore go to the administratrix of the estate, but should be paid direct to the beneficiaries named, if of age, and if not, then to their legal guardians. The decree will be modified, so as to give Mary Priest, the appellant, the sum of five hundred dollars, and in all other respects the decree shall stand confirmed, and a decree to this effect, and directing the payment of the minor children’s shares to their lawful guardians, will be entered in this court. This is not a case where costs should be allowed against the children and none will be.
The other Justices concurred.